        Case 1:19-cv-11314-PBS Document 71 Filed 08/29/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS


GILBERTO PEREIRA BRITO,FLORENTIN
AVILA LUCAS,and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                        Case No. 19-11314-PBS
                      Plaintiffs-Petitioners,

v.

WILLIAM BARR,et al.,

                       Defendants-Respondents.



                 SUPPLEMENTAL DECLARATION OF SOPHIE BEIERS

       I, Sophie Beiers, upon my personal knowledge, hereby submit this declaration and

declare as follows:


        1.     I am a Data Journalist at the American Civil Liberties Union national office. Prior

to my current role, I worked as Senior Data Analyst at the education non-profit, YouthTruth, a

project of The Center for Effective Philanthropy. I hold a bachelor's degree in Psychology from

Pitzer College and a master's degree in Quantitative Methods in Social Sciences from Columbia

University.

       2.      In addition, Thania Sanchez PhD, Quantitative Social Scientist at the ACLU Data

and Analytics department reviewed my analysis. Thania has a PhD in Political Science from

Columbia University and prior to joining the ACLU she was a professor of political science at

Yale University.

       3.      To calculate the figures set forth in paragraph 4, infra, I utilized the same dataset

referenced in my Declaration of Sophie Beiers dated June 17, 2019(Docket No. 20).
          Case 1:19-cv-11314-PBS Document 71 Filed 08/29/19 Page 2 of 3




          I narrowed the dataset to include only cases in which a bond hearing took place in Boston

and Hartford between November 1, 2018 and May 7, 2019.

          I then further narrowed the dataset to people who were eligible for bond but did not

receive bond. I filtered the data to only include people who received bond hearing decisions of

"no bond." To further ensure that the dataset was limited to people who were detained, I looked

for any cases that appeared in the "custody history" table as having been detained at some point.

          I then further narrowed the dataset to people for whom the dataset contained a potential

end date for their administrative immigration proceeding (either final proceeding date with a

final order indicated, or a date of BIA appeal decision).

          To estimate the length of cases for these individuals, I calculated the number of days in

between one's Notice to Appear date and either last proceeding end date (if a final order was

given) or one's last date of a BIA appeal decision if they had appealed (whichever end date came

later).

          4. 163 individuals fit all filter criteria specified above. The median length of their cases

                    h percentile was 49.5 days and the 75th percentile was 732 days.
was 129 days; the 25t



          I declare under penalty of perjury and under the laws of New York and the United States

that the foregoing is true and correct to the best of my knowledge. Executed in New York, New

York on August 19, 2019.




Sophie Beiers
         Case 1:19-cv-11314-PBS Document 71 Filed 08/29/19 Page 3 of 3




                                    CERTIFICATE OF SERVICE


                                        29, 2019, the above-captioned document was filed
        I hereby certify that on August 28,
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEE), and paper copies will be sent to those indicated as non-
registered participants.



                                              /s/   Susan Finegan
                                             Susan M. Finegan




90840301v.1
